EXHIBIT 10.2 SECURITY AGREEMENT 1.Identification. This Security Agreement (the “Agreement”), dated as of December 5, 2007, is entered into by and betweenRim Semiconductor Company, a Utahcorporation (“Parent”),NV Entertainment, Inc., aCalifornia corporation (“Guarantor” and together with Parent, each a “Debtor” and collectively the “Debtors”), andBarbara R. Mittman, as collateral agent acting in the manner and to the extent described in the Collateral Agent Agreement defined below (the “Collateral Agent”), for the benefit of the parties identified on Schedule A hereto (collectively, the “Lenders”). 2.Recitals. 2.1The Lenders have made, are making and will be making loans to Parent (the “Loans”).It is beneficial to each Debtor that the Loans were made and are being made. 2.2The Loans are and will be evidenced by certain promissory notes (each a “Note”)issued by Parent on or about the date of and after the date of this Agreement pursuant to one or more subscription agreements (each a “Subscription Agreement”) to which Parent and Lenders are parties.The Notes are further identified on Schedule A hereto and were and will be executed by Parent as “Borrower” or “Debtor” for the benefit of each Lender as the“Holder” or “Lender” thereof. 2.3In consideration of the Loans made and to be made by Lenders to Parent and for other good and valuable consideration, and as security for the performance by Parent of its obligations under the Notes and as security for the repayment of the Loans and all other sums due from Debtors to Lenders arising under the Transaction Documents (as defined in the Subscription Agreement), and any other agreement between or among them (collectively, the “Obligations”), each Debtor, for good and valuable consideration, receipt of which is acknowledged, has agreed to grant to the Collateral Agent, for the benefit of the Lenders, a security interest in the Collateral (as such term is hereinafter defined), on the terms and conditions hereinafter set forth.Obligations include all future advances by Lenders to Debtor made pursuant to the Subscription Agreement. 2.4The Lenders have appointedthe Collateral Agent pursuant to that certain Collateral Agent Agreement dated at or about the date of this Agreement (“Collateral Agent Agreement”), among the Lenders and Collateral Agent. 2.5The following defined terms which are defined in the Uniform Commercial Code in effect in the State of New York on the date hereof are used herein as so defined:Accounts, Chattel Paper, Documents, Equipment, General Intangibles, Instruments, Inventory and Proceeds.Other capitalized terms employed herein shall have the meanings attributed to them in the Subscription Agreement. 3.Grant of General Security Interest in Collateral. 3.1As security for the Obligations of Debtors, each Debtor hereby grants the Collateral Agent, for the benefit of the Lenders, a security interest in the Collateral. 3.2“Collateral” shall mean all of the following property of Debtors: 1 (A)All now owned and hereafter acquired right, title and interest of Debtors in, to and in respect of all Accounts, Goods, real or personal property, all present and future books and records relating to the foregoing and all products and Proceeds of the foregoing, and as set forth below: (i)All now owned and hereafter acquired right, title and interest of Debtors in, to and in respect of all: Accounts, interests in goods represented by Accounts, returned, reclaimed or repossessed goods with respect thereto and rights as an unpaid vendor; contract rights; Chattel Paper; investment property; General Intangibles (including but not limited to, tax and duty claims and refunds, registered and unregistered patents (including but not limited to the patents, patents pending and applications set forth on Schedule
